NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CASON D. CUNNINGHAM,                            No.    17-15430

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01362-AWI-MJS

 v.
                                                MEMORANDUM*
NORM KRAMER, Ex-Director of Coalinga
State Hospital; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      California civil detainee Cason D. Cunningham appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); May v. Baldwin, 109 F.3d 557,

560-61 (9th Cir. 1997) (dismissal on the basis of qualified immunity). We affirm.

      The district court properly dismissed Cunningham’s Fourteenth Amendment

conditions-of-confinement claim because it would not have been clear to every

reasonable official that detaining Cunningham in the Central Valley, where Valley

Fever was endemic, was unlawful under the circumstances. See Ashcroft v. al-

Kidd, 563 U.S. 731, 735 (2011) (explaining two-part test for qualified immunity);

Hines v. Youseff, 914 F.3d 1218, 1229-30 (9th Cir. 2019) (existing Valley Fever

cases did not clearly establish a “right to be free from heightened exposure to

Valley Fever spores”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2